Exhibit 10.10.0

GRAFTECH INTERNATIONAL HOLDINGS, INC. COMPENSATION DEFERRAL PLAN

(As Amended and Restated Effective January 1, 2005)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

 

PURPOSE

   1

ARTICLE II

 

DEFINITIONS

   1

ARTICLE III

 

ADMINISTRATION

   8

ARTICLE IV

 

ELIGIBILITY

   9

ARTICLE V

 

DEFERRALS

   9

ARTICLE VI

 

PAYMENTS TO PARTICIPANTS AND BENEFICIARIES

   11

6.1

  Time of Payment    11

6.2

  Form of Payments    14

6.3

  Amount of Payment    16

6.4

  Payment in U.S. Dollars    17

6.5

  Reduction of Payments    17

6.6

  Detrimental Conduct    17

ARTICLE VII

 

BENEFICIARIES

   18

ARTICLE VIII

 

EARNINGS ACCRUALS

   18

ARTICLE IX

 

GENERAL PROVISIONS

   19

9.1

  Prohibition of Assignment or Transfer    19

9.2

  Plan Not to Be Funded    19

9.3

  Effect of Participation    19

9.4

  Communications To Be in Writing    19

9.5

  Absence of Liability    19

9.6

  Titles for Reference Only    19

9.7

  Delaware Law To Govern    20

9.8

  Amendment    20

9.9

  Plan Termination    20

9.10

  Successors of the Company    20

 

-i-



--------------------------------------------------------------------------------

GRAFTECH INTERNATIONAL HOLDINGS, INC COMPENSATION DEFERRAL PLAN

ARTICLE I

PURPOSE

1.1 The purpose of this Plan is to (i) allow Eligible Employees to defer up to
85% of their Variable Compensation, (ii) allow Eligible Employees to defer up to
50% of their base salary, and (iii) (prior to April 1, 2003 only) allow Eligible
Employees to defer a portion or all of their lump sum payments otherwise payable
from the SRIP, ERIP and/or EBP. Effective March 31, 2003, the Plan shall also
provide for (iv) the deferral of certain lump sum benefit amounts transferred
from the SRIP, ERIP and EBP, (v) an additional contribution for Eligible
Employees with Employer Retirement Contributions lost under the Savings Plan
because of the limitations imposed under Section 401(a)(17) of the Code, and
(vi) an Additional Matching Contribution for Participants who defer up to 5% of
their compensation in excess of the Code Section 401(a)(17) limit (for the
relevant year) under this Plan. Effective October 31, 2003, the Plan shall also
provide for the deferral of certain lump sum benefit amounts transferred from
the UCAR TCN Pension Plan. Effective January 1, 2004, this Plan shall also
provide for an additional credit on behalf of Eligible Employees with Employer
Retirement Contributions lost under the Savings Plan because of the limitations
imposed under Section 415 of the Code.

1.2 This restatement of the Plan shall be effective for amounts payable on or
after January 1, 2005.

1.3 Notwithstanding any other provision of this Plan, it is intended that all
Post-2004 Deferrals under this Plan satisfy the provisions of Section 409A, and
this Plan shall be interpreted and administered, as necessary, to comply with
such provisions.

ARTICLE II

DEFINITIONS

2.1 “Additional Matching Contributions” shall mean the amounts credited to a
Participant’s account pursuant to Section 5.5(b).

2.2 “Administrative Committee” means the Non-qualified Plans Administrative
Committee of the Company.

2.3 “Applicable Investment Fund Rate” means the difference between the value of
each of the applicable investment funds as selected by the Administrative
Committee and communicated to the Participants determined on a fund by fund
basis, as of (i) the later of the Date of Deferral or the effective date of a
Participant’s election under Section 8.2(c), and (ii) the relevant valuation
date for determining the amount of earnings of such investment fund in
accordance with Article VIII. Such value shall include any hypothetical
dividends and hypothetical capital gains distributions paid on such investment
fund during the period for which



--------------------------------------------------------------------------------

the Applicable Investment Fund Rate is being determined, as if such hypothetical
dividends or hypothetical capital gains distributions are reinvested when
payable in additional shares of such fund.

2.4 “Beneficiary” means the person, persons or estate entitled (as determined
under Article VII) to receive payment under this Plan following a Participant’s
death.

2.5 “Board” shall mean the Board of Directors of the Company.

2.6 “Change of Control” shall be deemed to occur if any of the following
circumstances shall occur:

(a) any “person” or “group” within the meaning of Section 13(d) or 14(d)(2) of
the Exchange Act becomes the beneficial owner of 15% or more of the then
outstanding Common Stock or 15% or more of the then outstanding voting
securities of the Corporation;

(b) any “person” or “group” within the meaning of Section 13(d) or 14(d)(2) of
the Exchange Act acquires by proxy or otherwise the right to vote on any matter
or question with respect to 15% or more of the then outstanding Common Stock or
15% or more of the combined voting power of the then outstanding voting
securities of the Corporation;

(c) Present Directors and New Directors cease for any reason to constitute a
majority of the Board of Directors of the Corporation (and, for purposes of this
clause (c), “Present Directors” shall mean individuals who at the beginning of
any consecutive twenty-four month period were members of the Board and “New
Directors” shall mean individuals whose election by the Board or whose
nomination for election as directors by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then in office who
were Present Directors or New Directors);

(d) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation; or

(e) consummation of:

(i) a reorganization, restructuring, recapitalization, reincorporation, merger
or consolidation of the Corporation (a “Business Combination”) unless, following
such Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners of the Common Stock and the voting
securities of the Corporation outstanding immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
common equity securities and the combined voting power of the voting securities
of the corporation or other entity resulting from such Business Combination
outstanding after such Business Combination (including, without

 

2



--------------------------------------------------------------------------------

limitation, a corporation or other entity which as a result of such Business
Combination owns the Corporation or all or substantially all of the assets of
the Corporation or the Company either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of outstanding Common Stock and
the combined voting power of the outstanding voting securities of the
Corporation, respectively, (b) no “person” or “group” within the meaning of
Section 13(d) or 14(d)(2) of the Exchange Act (excluding (1) any corporation or
other entity resulting from such Business Combination and (2) any employee
benefit plan (or related trust) of the Company or any corporation or other
entity resulting from such Business Combination) beneficially owns 15% or more
of the common equity securities or 15% or more of the combined voting power of
the voting securities of the corporation or other entity resulting from such
Business Combination outstanding after such Business Combination, except to the
extent that such beneficial ownership existed prior to such Business Combination
with respect to the Common Stock and the voting securities of the Corporation,
and (c) at least a majority of the members of the board of directors (or similar
governing body) of the corporation or other entity resulting from such Business
Combination were members of the Board of Directors of the Corporation at the
time of the execution of the initial agreement providing for such Business
Combination or at the time of the action of the Board approving such Business
Combination, whichever is earlier; or

(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Corporation or the Company, whether held directly or indirectly through one or
more subsidiaries (excluding any pledge, mortgage, grant of security interest,
sale-leaseback or similar transaction, but including any foreclosure sale),

provided, that, for purposes of clauses (e)(i) and (e)(ii) above, the
divestiture of less than substantially all of the assets of the Corporation or
the Company in one transaction or a series of related transactions, whether
effected by sale, lease, exchange, spin-off, sale of stock of or merger or
consolidation of a subsidiary, transfer or otherwise, shall not constitute a
Change in Control.

Notwithstanding the foregoing, a Change in Control of the Corporation shall not
be deemed to occur pursuant to clause (a) or (b) above, solely because 15% or
more of the then outstanding Common Stock or the then outstanding voting
securities of the Corporation is or becomes beneficially owned or is directly or
indirectly held or acquired by one or more employee benefit plans (or related
trusts) maintained by the Company.

For purposes hereof, references to “beneficial owner” and correlative phrases
shall have the same definition as set forth in Rule 13d-3 under the Exchange Act
(except that ownership by

 

3



--------------------------------------------------------------------------------

underwriters for purposes of a distribution or offering shall not be deemed to
be “beneficial ownership”), references to the Exchange Act or rules and
regulations thereunder shall mean those in effect on June 29, 2000 and
references to “Common Stock” shall mean the common stock of the Corporation.

Notwithstanding the foregoing, with respect to Post-2004 Deferrals only, a
Change in Control shall mean the occurrence of any one of the following
circumstances:

 

  (i) any one person, or more than one person acting as a group, acquires
ownership of stock (as determined under Section 318(a) of the Internal Revenue
Code) of the Corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Corporation; provided, however, that if any one person
or more than one person acting as a group, is considered to own more than 50
percent of the total fair market value or total voting power of the stock of the
Corporation, the acquisition of additional stock by the same person or persons
is not considered to cause a Change in Control of the Corporation. This
paragraph applies only when there is a transfer of stock of the Corporation (or
issuance of stock of the Corporation) and stock in the Corporation remains
outstanding after the transaction.

 

  (ii) any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock (as determined under
Section 318(a) of the Internal Revenue Code) of the Corporation possessing 35
percent or more of the total voting power of the stock of the Corporation;
provided, however, that if any one person or more than one person acting as a
group, is considered to own 35 percent or more of the total voting power of the
stock of the Corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a Change in Control of the Corporation.

 

  (iii) a majority of members of the Corporation’s Board of Directors (the
“Incumbent Directors”) is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the Incumbent
Directors, provided that no other corporation is a majority shareholder of the
Corporation.

 

  (iv)

any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Corporation or the
Company that have a total gross fair market value equal to or more than 40
percent of the total

 

4



--------------------------------------------------------------------------------

 

gross fair market value of all of the assets of the Corporation or the Company
immediately prior to such acquisition(s); provided, however, that a transfer of
assets by the Corporation or the Company is not treated as a Change in Control
if the assets are transferred to (A) a shareholder of the Corporation
(immediately before the asset transfer) in exchange for or with respect to its
stock; (B) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Corporation or the Company; (C) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent of more of the total value or voting power of all
outstanding stock of the Corporation; or (D) an entity, at least 50 percent of
the total value or voting power of which is owned, directly or indirectly, by a
person described in the previous subsection (C). For purposes of this paragraph,
(1) gross fair market value means the value of the assets of the Corporation or
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets, and (2) a person’s status
is determined immediately after the transfer of the assets.

For purposes of this definition:

 

  (a) a “person” shall be as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act.

 

  (b) persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar transaction with the Corporation. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in the corporation
prior to the transaction giving rise to the Change in Control and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the Corporation at the same time, or as a result of the same public offering.”

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8 “Company” means GrafTech International Holdings, Inc.

2.9 “Compensation” means, solely for purposes of this Plan, a Participant’s
taxable base salary, taxable Variable Compensation awarded under a Variable
Compensation

 

5



--------------------------------------------------------------------------------

Plan and any compensation that is deferred by the Participant under this Plan or
any other plan maintained by the Company which satisfies the requirements of
Code Sections 125 or 401(k).

2.10 “Corporation” means GrafTech International Ltd., a Delaware corporation.

2.11 “Date of Deferral” means (i) with respect to Variable Compensation, the
dates on which payments of Variable Compensation awards for a given Service Year
would otherwise have been made, (ii) with respect to base salary deferral, the
date on which the relevant salary would have been paid, (iii) with respect to
amounts which would otherwise have been paid from the SRIP, ERIP or EBP, the
date on which lump sum amounts would have otherwise been distributed in
accordance with the terms of the SRIP, ERIP or EBP, (iv) with respect to all
Frozen Non-qualified Benefits, March 31, 2003, (v) with respect to Make-up
Contributions and Additional Matching Contributions, the date such Contributions
are actually credited by the Company to a Participant’s account, and (vi) with
respect to Frozen TCN Benefits, October 31, 2003.

2.12 “Deferred Compensation” means the amount of Compensation deferred by a
Participant under this Plan pursuant to Sections 5.3, 5.4 and 5.5 of this Plan.

2.13 “Disability” shall mean a disability for purposes of the current or most
recent Company Long-Term Disability Plan. With respect to Post-2004 Deferrals
only, “Disability” shall mean a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (2) a Participant’s
receiving, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the participant’s employer.

2.14 “EBP” means the UCAR Carbon Equalization Benefit Plan, as amended from time
to time.

2.15 “Eligible Employee” means an individual who (i) on the date of his or her
election to participate in this Plan as provided in Section 5.1, is (a) in
salary grade 13 or above, and (b) a participant in a Variable Compensation Plan
employed with the Company in the United States (or outside the United States to
the extent such amounts to be deferred would otherwise be included as income for
such person under the Code), or (ii) the Administrative Committee determines
should be permitted to participate in this Plan.

2.16 “Employer Retirement Contributions” means the Employer Retirement
Contributions described under, and made pursuant to, the terms of the Savings
Plan.

2.17 “ERIP” means the UCAR Carbon Enhanced Retirement Income Plan, as amended
from time to time.

2.18 “Excess Deferrals” means a Participant’s deferrals pursuant to
Section 5.3(a)(iii) of this Plan.

 

6



--------------------------------------------------------------------------------

2.19 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.20 “Frozen Non-qualified Benefit” shall mean the lump sum benefit amount
accrued and frozen under the SRIP, ERIP and EBP as of March 31, 2003, that was
transferred to this Plan as of March 31, 2003 pursuant to Section 5.4(a) and
reflected on Schedule A hereto.

2.21 “Frozen TCN Benefit” means the lump sum benefit amount accrued and frozen
under the TCN Plan as of October 31, 2003, that was transferred to this Plan as
of October 31, 2003 pursuant to Section 5.4(b) and reflected on Schedule B
hereto.

2.22 “Incentive Plan” means the GrafTech Incentive Compensation Plan (effective
January 1, 2003) as it may be amended from time to time, or any successor plan.

2.23 “Initial Deferral Date” shall mean the date a Participant has made an
election to defer amounts to be earned in the following year (or for new
Participants, for the remainder of that year), and for Make-up Contributions and
Additional Matching Contributions under the Plan, Initial Deferral Date shall
mean the December 31st of the year preceding the year in which such
Contributions shall be allocated.

2.24 “Make-up Contributions” shall mean the amounts credited to a Participant’s
account pursuant to Sections 5.5(a) and (e).

2.25 “Participant” means an Eligible Employee who (i) elects in advance to defer
a portion of his or her base salary in accordance with Section 5.3 of this Plan,
or (ii) elects in advance to defer a portion of his or her Variable Compensation
for a given Service Year under one of the Variable Compensation Plans in
accordance with Section 5.3 of this Plan, if one were to be paid to such
Participant for that year, and who is in fact subsequently awarded Variable
Compensation for that year, payable during the following calendar year on the
Date of Deferral. Effective March 31, 2003, a Participant shall also include an
Eligible Employee who (a) has a Frozen Non-qualified Benefit under the Plan, or
(b) receives compensation (as defined in Section 1.16 of the Savings Plan but
including any base salary and Variable Compensation deferred under this Plan for
the year) for such calendar year in an amount in excess of the compensation that
may be considered under Section 1.16 of the Savings Plan because of the
limitations imposed by Code Section 401(a)(17). Effective October 31, 2003, a
Participant shall also include an Eligible Employee who has a Frozen TCN Benefit
under the Plan. Effective January 1, 2004, for purposes of Section 5.5(e) of the
Plan only, a Participant shall also include an Eligible Employee who does not
receive a full Employer Retirement Contribution under the Savings Plan because
of the limitations imposed by Section 415 of the Code.

2.26 “Plan” means this GrafTech International Holdings, Inc. Compensation
Deferral Plan, as it may be amended from time to time.

2.27 “Post-2004 Deferrals” shall mean any and all deferrals and contributions,
and earnings thereon, other than deferrals and contributions to which a
Participant had a legally binding right to be paid as of December 31, 2004,
which right was earned and vested as of December 31, 2004, as well as all
earnings accrued on such amounts.

 

7



--------------------------------------------------------------------------------

2.28 “Retirement” shall mean with respect to any Participant, the Participant’s
termination of employment with the Company and the attainment of age 50 with at
least 10 years of service with the Company.

2.29 “Retirement Plan” means the GrafTech International Holdings, Inc.
Retirement Plan, as amended from time to time.

2.30 “Savings Plan” means the GrafTech International Holdings, Inc. Savings
Plan, as amended from time to time.

2.31 “Section 409A” shall mean Section 409A of the Code and any regulations and
rulings issued thereunder.

2.32 “Service Year” means one of the calendar years including or after 1999, as
to which an election may be made in accordance with Article V, and in respect of
which Variable Compensation may be paid during the following calendar year on a
Date of Deferral.

2.33 “SRIP” means the UCAR Carbon Supplemental Retirement Income Plan, as
amended from time to time.

2.34 “TCN Plan” means the UCAR TCN Pension Plan, as amended from time to time.

2.35 “Unforeseen Emergency” means an event beyond the control of the Participant
that would result in severe financial hardship to the Participant if early
withdrawal of the Participant’s deferrals (including any earnings credited to
him or her pursuant to Article VIII of this Plan) under this Plan were not
permitted. Whether a Participant has an Unforeseen Emergency shall be determined
by the Administrative Committee. With respect to Post-2004 Deferrals only,
“Unforeseen Emergency” shall mean a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent; loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.

2.36 “Variable Compensation” means any amounts awarded in accordance with one of
the Variable Compensation Plans.

2.37 “Variable Compensation Plans” means, collectively, the Incentive Plan and
any other variable compensation plan authorized by the Administrative Committee
to participate in this Plan.

ARTICLE III

ADMINISTRATION

3.1 Except as otherwise indicated, the Administrative Committee shall supervise
the administration and interpretation of this Plan, may establish administrative

 

8



--------------------------------------------------------------------------------

regulations to further the purpose of this Plan and shall take any other action
necessary for the proper operation of this Plan. In carrying out their
responsibilities under this Plan, the Administrative Committee and other Plan
fiduciaries shall have discretionary authority to interpret the terms of this
Plan and to determine eligibility for entitlement to benefits, in accordance
with the terms of this Plan. An interpretation made pursuant to such
discretionary authority shall be given full force and effect, unless it can be
shown that the interpretation or determination was arbitrary and capricious. All
decisions and acts of the Administrative Committee shall be final and binding
upon all Participants, their Beneficiaries and all other persons.

Notwithstanding any other provision of this Plan, it is intended that all
Post-2004 Deferrals under this Plan satisfy the provisions of Section 409A, and
this Plan shall be revised, interpreted and administered, as necessary, to
comply with such provisions.

ARTICLE IV

ELIGIBILITY

4.1 To be eligible to participate in this Plan for a given year, a person must
have become an Eligible Employee not later than the day on or before the date
which an Eligible Employee must make the election provided for in Article V of
this Plan for that year.

ARTICLE V

DEFERRALS

5.1 During each of the years this Plan is in effect, Eligible Employees shall be
informed of the opportunity to participate in this Plan. An Eligible Employee
choosing to participate in this Plan must make an election to do so on or before
the date designated herein (or, if not so designated, the date designated by the
Administrative Committee) and otherwise in accordance with such procedures as
may be established by the Administrative Committee.

5.2 (a) An election to defer Variable Compensation under one of the Variable
Compensation Plans shall be irrevocable when made until the next scheduled
annual election period.

Variable Compensation awards, if any, must be deferred during the annual
election period immediately preceding the calendar year in which the relevant
services will be performed. Notwithstanding the foregoing, an Eligible Employee
who becomes eligible to participate in this Plan after March 31, 2003 may elect
to defer a Variable Compensation award during the calendar year in which
services will be performed; provided, however, he or she makes an election to
defer within 30 days after becoming eligible to participate in this Plan.

(b) Base salary must be deferred during the annual election period immediately
preceding the calendar year in which the relevant services will be performed.
Notwithstanding the foregoing, an Eligible Employee who becomes eligible to
participate in this

 

9



--------------------------------------------------------------------------------

Plan after March 31, 2003 may elect to defer a portion of his or her base salary
during the calendar year in which services will be performed; provided he or she
makes an election to defer within 30 days after becoming eligible to participate
this Plan.

5.3 (a) On or before the date designated by the Administrative Committee and
otherwise in accordance with such procedures as may be established, a
Participant may elect voluntarily to defer:

(i) up to 85% of the Participant’s award under the Variable Compensation Plans
(in 1% increments);

(ii) up to 50% of his or her base salary (in 1% increments); and/or

(iii) effective March 31, 2003, some or all of his or her Compensation in excess
of $200,000 to the extent such Compensation has not been previously deferred
under this Plan. Such $200,000 amount shall be adjusted at the same time and in
the same manner as the limitation described in Code Section 401(a)(17). For the
years 2004, 2005, 2006, 2007, 2008 and 2009, the applicable limits are $205,000,
$210,000, $220,000, $225,000, $230,000 and $245,000, respectively. For 2003
only, Compensation for purposes of this subparagraph (iii) means only
Compensation earned after March 31, 2003. While Compensation for purposes of
this subparagraph (iii) means all Compensation as defined in Section 2.9,
deferrals under this subparagraph (iii) may be made only from base salary and
Variable Compensation. Deferrals made under this subparagraph (iii) are referred
to under this Plan as “Excess Deferrals”. For any given year, a Participant’s
Excess Deferrals shall not exceed 50% of his or her Compensation in excess of
$200,000 (as adjusted).

(b) Except for Excess Deferrals under Section 5.3(a)(iii), a Participant must
elect, during any applicable calendar year, to defer in the aggregate a minimum
of $1,000 of his or her base salary or Variable Compensation in order to
participate in this Plan in any particular year. Notwithstanding any provision
in this Plan to the contrary, if a Participant fails to defer in the aggregate
at least $1,000 of base salary or Variable Compensation in any calendar year,
the Administrative Committee may, in its sole discretion, require such
Participant to irrevocably elect to defer a minimum aggregate amount of $1,000
in the calendar year immediately following thereafter in order to participate in
this Plan in any particular year.

5.4 (a) Effective March 31, 2003, all Frozen Non-qualified Benefits have been
transferred to this Plan and are deferred in accordance with the terms hereof. A
Participant shall become vested in his or her Frozen Non-qualified Benefit upon
the attainment of five years of service with the Corporation and any of its
subsidiaries.

(b) Effective October 31, 2003, the Frozen TCN Benefits listed on Schedule B
have been transferred to this Plan and are deferred in accordance with the terms
hereof. A Participant shall become vested in his or her Frozen TCN Benefit upon
the attainment of five years of service with the Corporation and any of its
subsidiaries.

5.5 (a) Within forty-five days after each March 31st, June 30th, September 30th
and December 31st, the Company shall credit a Participant with 5% of the
Participant’s Compensation (as defined in Section 1.16 of the Savings Plan
without regard to Code section

 

10



--------------------------------------------------------------------------------

401(a)(17) and without regard to deferrals of base salary and Variable
Compensation under this Plan), which exceeds $210,000 (“Make-up Contributions”),
provided that no credit will be made with respect to compensation for which a
credit was made in a prior quarter in the year. Such $210,000 shall be adjusted
at the same time and in the same manner as the limitation described in Code
Section 401(a)(17). A Participant shall become vested in his or her Make-up
Contributions upon the attainment of five years of service with the Corporation
and any of its subsidiaries. Effective January 1, 2007, the amount of the
Make-up Contributions made under this Section 5.5(a) is reduced from 5% to 1% of
a Participant’s Compensation.

(b) Within forty-five days after each March 31st, June 30th, September 30th and
December 31st, the Company shall credit a Participant with 100% of the first 3%
and 50% of the next 2% of the Participant’s Excess Deferrals (“Additional
Matching Contributions”). A Participant shall be immediately vested in his or
her Additional Matching Contributions.

(c) The provisions of Sections 5.5(a) and (b) shall not apply to any Participant
who has a separate agreement with the Company providing that such Participant
will not receive allocations under this Section 5.5.

(d) Effective October 31, 2003, the provisions of Section 5.5(a) shall also
apply to any Participant who has a Frozen TCN Benefit and is not eligible to
participate in the Savings Plan; Make-up Contributions under this paragraph
(d) will be made with respect to Compensation under as well as in excess of
$210,000.

(e) Effective January 1, 2004, as of each December 31st, the Company shall
credit a Make-Up Contribution on behalf of each Eligible Employee whose Employer
Retirement Contributions under the Savings Plan are limited by the restrictions
of Section 415 of the Code. The amount of the Make-Up Contribution under this
paragraph (e) shall be equal to “A” minus “B”, where

“A” equals the Employer Retirement Contribution that would be made on the
Participant’s behalf under the Savings Plan if the limitations of Code
Section 415 were disregarded; and

“B” equals the Employer Retirement Contribution actually made on behalf of the
Participant under the Savings Plan.

A Participant shall become vested in his or her Make-up Contributions under this
paragraph (e) upon the attainment of five years of service with the Corporation
and any of its subsidiaries.

ARTICLE VI

PAYMENTS TO PARTICIPANTS AND BENEFICIARIES

6.1 Time of Payment. (a) Subject to subsections (b), (c), (d), (e), (f), (g) and
(h) of this Section 6.1, a Participant shall receive payment of his or her
deferrals, and any

 

11



--------------------------------------------------------------------------------

earnings accruals credited under Article VIII, during the January next following
his or her date of termination of employment. Notwithstanding the foregoing,
with respect to Post-2004 Deferrals only, in the case of a payment on account of
separation from service, to a Participant who is a “specified employee” as
defined in Section 409A of the Code, no distribution shall be made before six
months after such Participant’s separation from service; at the end of such
six-month period, amounts that would have been payable but for the limitation
described herein shall be paid in a lump sum on the first day of the seventh
month following the Participant’s separation from service.

(b) (i) Notwithstanding any provision in this Plan to the contrary, a
Participant may elect to commence receipt of payments of any amounts deferred
other than Frozen Non-qualified Benefits, upon a specific future fixed year
payment date(s) which is at least five years after the Date of Deferral or such
shorter schedule as the Administrative Committee may determine; provided,
however, that such payments must begin no later than the calendar year in which
the Participant attains age 70 1/2. A Participant making such an election shall
receive his or her lump sum payment in the month of the future fixed year
payment date as specified by the Participant in his or her election pursuant to
Section 5.1 or, if applicable, such Participant shall receive installment
payments in accordance with Section 6.2. With respect to Post-2004 Deferrals
only, any election under this Section 6.1(b) must be made no later than the
Initial Deferral Date.

(ii) With respect to a Participant who has attained age 55 at the time of the
election of his or her deferral, the five-year period described in subsection
(i) of this Section 6.1(b) shall instead be one year with respect to all
deferrals under this Plan.

(iii) A Participant is limited to four future fixed year payment dates. The
amounts paid out in such future fixed year payments shall include the sum of a
Participant’s deferrals under this Plan and any earnings accrued thereon.

(c) A Participant who has an Unforeseen Emergency may receive a distribution of
all or a portion of his or her account balance, other than Frozen Non-qualified
Benefits, including any earnings credited to him or her pursuant to Article VIII
of this Plan; provided that the Participant may not receive an amount greater
than the amount necessary to meet the Unforeseen Emergency and any amounts
necessary to pay federal, state and local income taxes and penalties due as a
result of a withdrawal under this Section 6.1.

(d) Notwithstanding any provision in this Plan to the contrary, for other than
Post-2004 Deferrals and Frozen Non-qualified Benefits only, a Participant may,
on the applicable Date of Deferral or at any time thereafter prior to a Change
of Control, elect to receive payment of his or her entire account balance under
this Plan at such time as a Change of Control occurs. Moreover, a Participant
may elect to change his or her election to receive (or not to receive) payment
of his or her entire account balance under this Plan upon the occurrence of a
Change of Control at any time prior to the date that a Change of Control occurs.
Any payments made under this subsection (d) shall be made in a lump sum within
45 days after the Change of Control has occurred. Notwithstanding the foregoing,
with respect to Post-2004 Deferrals only, any election under this Section 6.1(d)
must be made no later than the Initial Deferral Date.

 

12



--------------------------------------------------------------------------------

(e) For other than Post-2004 Deferrals and Frozen Non-qualified Benefits only, a
Participant may request a distribution of all or a portion of his or her account
balance, including any earnings credited to him or her pursuant to Article VIII
of this Plan, at any time and for any reason by submitting a written request to
the Administrative Committee, subject to the following substantial limitations
and conditions:

(i) The Participant shall permanently forfeit 10% of the amount distributed to
him or her; and

(ii) If the Participant is still employed by the Company, the Participant shall
not be permitted to make deferral elections into the Plan for two Plan years
following the year of such a distribution.

Upon the Participant’s agreement to these two conditions, the Administrative
Committee shall direct a distribution to the Participant of the amount
requested, less the 10% partial forfeiture described above (which shall revert
to the Company and not be paid to or for the benefit of the Participant, his or
her Beneficiary or any other person). The distribution shall be made in a lump
sum as soon as administratively practicable.

The provisions of this Section 6.1(e) shall not apply to any Post-2004
Deferrals.

(f) This subsection (f) shall govern the payment of vested Frozen Non-qualified
Benefits, vested Frozen TCN Benefits, vested Make-up Contributions and
Additional Matching Contributions under the Plan.

(i) For Participants who Retire or otherwise terminate employment after
March 31, 2003 and on or before December 1, 2003, such Participants shall be
paid that portion of their vested Frozen Non-qualified Benefits from this Plan
that would have been paid under the SRIP, ERIP or EBP, as applicable, in the
form set forth in the respective plans for the duration of the calendar year
including their dates of Retirement, and such amounts shall be deducted from the
Participant’s Frozen Non-qualified Benefits under this Plan; the remaining
portion of the vested Frozen Non-qualified Benefits and any earnings accruals
credited under Article VIII shall be paid during the January next following his
or her last day of work, and such Participants may not make the elections or
requests for distributions provided for in subsections (b), (c), (d), (e) and
(g) of this Section 6.1.

(ii) A Participant shall begin to receive payment of his or her vested Make-up
Contributions, Additional Matching Contributions and vested Frozen TCN Benefit,
and Frozen Non-qualified Benefits not covered by sub-paragraph (i) hereof, and
any earnings accruals credited under Article VIII, during the January next
following the later of (i) his or her date of termination of employment or
(ii) his or her attainment of age 50, provided however, that Participants may
make the elections or requests for distributions described in subsections (b),
(c), (d), (e) and (g) of this Section 6.1, except that with respect to any
Post-2004 Deferrals only, the elections under subsections (b) and (d) must be
made no later than the relevant Initial Deferral Date, and the election under
subsection (e) shall not be available.

(iii) In no event shall a Participant receive any vested Frozen Non-qualified
Benefit or vested Frozen TCN Benefit prior to age 50.

 

13



--------------------------------------------------------------------------------

(g) For other than Frozen Non-qualified Benefits, a Participant may change the
commencement date of payment only one time and subject to the following
restrictions:

(i) such election is made no later than July 1 in the calendar year that the
Participant terminates employment (or such later date as the Administrative
Committee shall determine), to be effective no earlier than the following
calendar year; and

(ii) the election is subject to the consent of the Administrative Committee.

(iii) Notwithstanding the foregoing, with respect to Post-2004 Deferrals, the
one-time election to change the commencement date of payment under this
Section 6.1(g) will be valid only if: (I) such election is made no later than
one year prior to the distribution date then in effect, (II) for distributions
other than on account of death, Disability or an Unforeseen Emergency, the new
commencement date is at least five years later than the then current
commencement date, (iii) the change in commencement date does not constitute an
acceleration of payment, and (iv) the requirement for consent of the
Administrative Committee shall not apply.

(h) Notwithstanding any other provision of this Section 6.1, or any other
conflicting provision of the Plan, with respect to a Participant’s Frozen
Non-qualified Benefit hereunder, the Company may determine, in its sole
discretion, that some or all of such benefit shall be paid at a specified date
that is earlier than the date otherwise applicable under this Section 6.1. The
provisions of this subsection (h) shall not apply to any Post-2004 Deferrals.

(i) Notwithstanding any other provision of this Section 6.1, effective
November 1, 2005, for Participants designated by the Company or Administrative
Committee, such Participants’ participation under the Plan shall be terminated
and their benefits under the Plan distributed no later than December 31, 2005.
This paragraph (i) is intended to comply with and shall be administered in
accordance with Q&A-20 of IRS Notice 2005-1 and other applicable provisions of
the rules and regulations issued under Section 409A.

6.2 Form of Payments. (a) A Participant may elect to receive payments under this
Plan in annual installments. Such installments must commence as described in
Section 6.1, and must be completed by the earlier of ten years after
commencement or the calendar year in which the Participant attains age 85.

(b) A Participant may elect to receive installment payments annually during each
January commencing in the January that payment was otherwise due in accordance
with Section 6.1.

 

14



--------------------------------------------------------------------------------

(c) If a Participant does not elect the form of his or her payments, such
payments shall be made in a lump sum payment.

(d) For other than Post-2004 Deferrals only, a Participant may change the form
of payment previously elected only one time and subject to the following
restrictions:

(i) such election is made no later than October 31 in the calendar year that the
Participant terminates employment (or such later date as the Administrative
Committee shall determine), to be effective no earlier than the following
calendar year; and

(ii) the election is subject to the consent of the Administrative Committee.

(e) Notwithstanding the provisions of subsections (a) through (d) of this
Section 6.2, with respect to Post-2004 Deferrals only, an election to receive
payments in the form of annual installments or to change the form of payment
previously elected, will be valid only if such election (I) is made no later
than the relevant Initial Deferral Date, or (II) such election satisfies (A),
(B), (C) and (D) as follows: (A) such election is effective no earlier than
twelve months after it is made, (B) the new form of payment is not effective for
at least five years after the date payment would otherwise have been made,
(C) the change in payment form does not constitute an acceleration of payment,
and (D) the request for consent of the Administrative Committee shall not apply.

(f) (i) For other than Post-2004 Deferrals only, if a Participant dies at any
time prior to receiving any portion of his or her account balance under this
Plan, payment shall be made to the Participant’s Beneficiary as follows:

(A) If the Participant’s Beneficiary is his or her surviving spouse, such
Participant’s entire account balance under this Plan shall be paid as follows:
(i) ten annual installments or a shorter schedule, if so elected by the
surviving spouse, or (ii) a lump sum payment payable on or about the January 1st
following the Participant’s death.

(B) If the Participant’s Beneficiary is someone other than his or her surviving
spouse, such Participant’s entire account balance under this Plan shall be paid
in a lump sum payment as soon as practical following the Participant’s death.

(C) With respect to Post-2004 Deferrals, the foregoing elections to change a
time or form of payment under this subsection (f) shall not apply and the
Participant’s remaining account shall be paid to his or her Beneficiary in a
lump sum payment as soon as practicable after death.

(ii) If a Participant dies at any time after payment of his or her account
balance under this Plan has begun, such Participant’s Beneficiary shall continue
to receive payment of the Participant’s account in the same manner as the
Participant elected, or such shorter payment schedule as elected by the
Beneficiary.

 

15



--------------------------------------------------------------------------------

(g) If a Participant sustains a Disability, such Participant shall receive the
full amount of his or her account balance (other than deferrals to a specific
future date) paid out in ten annual installments or a shorter schedule, if so
elected by the Participant. Payments shall begin on the first business day of
the second calendar quarter following the onset of Disability. If a Participant
has elected to receive a portion or all of his or her account balance on a
specific future date, that election will not be affected by the Participant’s
Disability. With respect to Post-2004 Deferrals, the election of a shorter
schedule of payments must be made no later than the Initial Deferral Date.

(h) (i) For other than Post-2004 Deferrals only, if any lump sum distribution
otherwise payable under this Plan would be disallowed in any part as a deduction
to the Company in accordance with Section 162(m) (or a successor Section) of the
Code, the Administrative Committee may determine to distribute the amount of
such benefit in installments such that the Participant or Beneficiary shall
receive the maximum amount permissible in each installment and still preserve
the Company’s full tax deduction.

(ii) For Post-2004 Deferrals, if any lump sum distribution otherwise payable
under this Plan would be disallowed in any part as a deduction to the Company in
accordance with Section 162(m) (or a successor Section) of the Code, the payment
shall be delayed, provided that the payment shall be made either during the
first taxable year in which the Company reasonably anticipates that if the
payment is made during such year, the deduction of such payment will not be
barred by application of section 162(m) or during the period beginning with the
date of the Participant’s separation from service and ending on the later of the
last day of the taxable year of the Company in which the Participant separates
from service or the 15th day of the third month following the Participant’s
separation from service, and provided further that where any scheduled payment
to a specific Participant is delayed in accordance with this paragraph, the
delay in payment will be treated as a subsequent deferral election unless all
scheduled payments to that Participant that could be delayed in accordance with
this paragraph are also delayed. Where the payment is delayed to a date on or
after the Participant’s separation from service, the payment will be considered
a payment upon a separation from service for purposes of the rules under
Treasury Regulation §1.409A-3(i)(2) and, in the case of a specified employee,
the date that is six months after the Participant’s separation from service is
substituted for any reference to the Participant’s separation from service in
the first sentence of this paragraph; in any event, no election may be provided
to the Participant with respect to the timing of the payment under this
paragraph (h)(ii).

6.3 Amount of Payment. Subject to Section 6.6 hereof, if a Participant is
terminated by the Company for cause:

(i) With respect to that portion of the Participant’s account balance
attributable to the Participant’s deferrals pursuant to Sections 5.3(a)(i),
5.3(a)(ii), and 5.3(a)(iii) hereof (“Participant Deferrals”) only, the
Participant shall receive the lesser of (A) his or her Participant Deferrals,
less any previous payments made, or (B) his or her account balance attributable
to Participant Deferrals. For other than Post-2004 Deferrals only, the
Corporation’s Board of Directors may determine whether the amount payable under
this paragraph (i) shall be paid in the form previously elected by the
Participant, or in some other form of payment.

 

16



--------------------------------------------------------------------------------

(ii) With respect to the remainder of the Participant’s vested account balance,
the Corporation’s Board of Directors may determine whether some or all of such
amounts shall be terminated or, for other than Post-2004 Deferrals only,
suspended or, for other than Post-2004 Deferrals only, if any such amounts are
not terminated or suspended, the Corporation’s Board may determine the
applicable form of payment of such amounts.

6.4 Payment in U.S. Dollars. All payments under this Plan shall be made in U.S.
dollars.

6.5 Reduction of Payments. All payments under this Plan shall be reduced by any
and all amounts that the Company is required to withhold pursuant to applicable
law.

6.6 Detrimental Conduct. If the Board of Directors of the Corporation
determines, after a hearing, that a Participant who is eligible to receive or is
receiving his or her account balance under this Plan has engaged in Detrimental
Conduct as defined below:

(i) With respect to that portion of the Participant’s account balance
attributable to the Participant’s deferrals pursuant to Sections 5.3(a)(i),
5.3(a)(ii), and 5.3(a)(iii) hereof (“Participant Deferrals”), the Participant
shall receive the lesser of (A) his or her Participant Deferrals, less any
previous payments made, or (B) his or her account balance attributable to
Participant Deferrals. For other than Post-2004 Deferrals only, the
Corporation’s Board of Directors may determine whether the amount payable under
this paragraph (i) shall be paid in the form previously elected by the
Participant, or in some other form of payment.

(ii) With respect to the remainder of the Participant’s vested account balance,
the Corporation’s Board of Directors may determine whether some or all of such
amounts shall be terminated or for other than Post-2004 Deferrals only,
suspended or, for other than Post-2004 Deferrals only, if any such amounts are
not terminated or suspended, the Corporation’s Board may determine the
applicable form of payment of such amounts.

(iii) “Detrimental Conduct” for these purposes includes activities which have
been, are or would reasonably be expected to be detrimental to interests of the
Corporation or any of its subsidiaries, as determined in the sole and good faith
judgment of the Board of Directors of the Corporation. Such activities include,
but are not limited to, unlawful conduct under securities, antitrust, tax or
other laws, improper disclosure or use of confidential or proprietary
information or trade secrets, competition with or improper taking of a corporate
opportunity of any business of the Corporation or any of its subsidiaries,
failure to cooperate in any investigation or legal proceeding, or
misappropriation of property.

6.7 409A Transition Rule. This Section 6.7 shall apply for the calendar year
2008. Effective January 1, 2008, a Participant may make a new election as to the
time and/or form of payment of benefits as otherwise permitted under this
Article VI, provided that (i) such Participant has not commenced payment of his
or her benefit, (ii) such new election is made no later than December 31, 2008,
and (iii) such new election does not affect payments that the Participant would
otherwise receive in 2008 or cause payments to be made in 2008. This Section 6.7
is intended to comply with, and shall be administered in accordance with, the
special

 

17



--------------------------------------------------------------------------------

transition rule provided for in Q&A-19(c) of IRS Notice 2005-1, Notice 2006-79,
Notice 2007-86, and other applicable provisions of the rules and regulations
issued under Code section 409A.

ARTICLE VII

BENEFICIARIES

7.1 A Participant may at any time, and from time to time, prior to his or her
death designate one or more Beneficiaries to receive any payments to be made
following the Participant’s death. If no such designation is on file with the
Company at the time of a Participant’s death, the Participant’s Beneficiary
shall be the beneficiary or beneficiaries named in the beneficiary designation
most recently filed by the Participant under the Savings Plan. If a Participant
has not effectively designated a beneficiary under the Savings Plan, or if no
designated beneficiary has survived the Participant, the Participant’s
Beneficiary shall be the Participant’s surviving spouse or, if no spouse has
survived the Participant, the estate of the deceased Participant. If an
individual Beneficiary cannot be located for a period of one year following the
Participant’s death, despite mail notification to the Beneficiary’s last known
address, and if the Beneficiary has not made a written claim for benefits within
such period to the Administrative Committee, the Beneficiary shall be treated as
having predeceased the Participant. The Administrative Committee may require
such proof of death and such evidence of the right of any person to receive all
or part of a deceased Participant’s account balance as the Administrative
Committee may consider appropriate. The Administrative Committee may rely upon
any direction by the legal representatives of the estate of a deceased
Participant, without liability to any other person.

ARTICLE VIII

EARNINGS ACCRUALS

8.1 Each Participant’s account balance under this Plan shall be credited with
earnings from the Date of Deferral through a date as close as practicable to the
date such deferral is paid out or withdrawn pursuant to Article VI. Earnings
under this Section 8.1 shall accrue at the rate elected in accordance with
Section 8.2. Notwithstanding the foregoing, with respect to UCI Participants’
accounts, earnings accruals will cease prior to the closing date of the UCI
Sale, as close to such closing date as administratively feasible, as necessary
to allow for a payout of such accounts as of the closing date of the UCI Sale.

8.2 (a) Earnings accruing in accordance with Section 8.1 shall accrue at the
Applicable Investment Fund Rate.

(b) Subject to subparagraph (c) of this Section 8.2, a Participant shall
designate at the time of his or her election to defer any amounts under this
Plan which accrual rate or rates shall apply to his or her deferrals; provided,
however, such elections must be in whole percentage points. Subject to
subparagraph (c) of this Section 8.2, such elections shall be

 

18



--------------------------------------------------------------------------------

effective as of the Date of Deferral through a date as close as practicable to
the date such deferral is paid out or withdrawn pursuant to Article VI.

(c) A Participant may elect on a daily basis to change the accrual rate under
this Section 8.2 with respect to any or all previous deferrals under this Plan.

(d) Notwithstanding subparagraph (b) of this Section 8.2, a Participant who
either (i) is subject to Section 16 of the Exchange Act or (ii) is deemed
subject to Section 16 of the Exchange Act by the Administrative Committee may
utilize the GrafTech Nonqualified Stock Fund rate at the time of his or her
election to defer any amounts under this Plan; provided, however, that such
allocated amounts shall not be eligible for reallocation to another accrual rate
under this Section 8.2 for a period of 6 months from the Date of Deferral.

ARTICLE IX

GENERAL PROVISIONS

9.1 Prohibition of Assignment or Transfer. Any assignment, hypothecation, pledge
or transfer of a Participant’s or Beneficiary’s right to receive payments under
this Plan shall be null and void and shall be disregarded, except to the extent
required by law.

9.2 Plan Not to Be Funded. The Company is not required, for the purpose of
funding this Plan, to segregate any monies from its general funds, create any
trusts, or make any special deposits, which will give a Participant greater
rights than those of a general unsecured creditor of the Company, and the right
of a Participant or Beneficiary to receive a payment under this Plan shall be no
greater than the right of an unsecured general creditor of the Company.

9.3 Effect of Participation. Neither selection as a Participant, nor an election
to participate or participation in this Plan, shall entitle a Participant to
receive awards under the Variable Compensation Plans, SRIP, ERIP or EBP, or the
TCN Plan or affect the Company’s right to discharge a Participant.

9.4 Communications To Be in Writing. All elections, requests and communications
to the Company from Participants and Beneficiaries, and all communications to
such persons from the Company, shall be in writing, and in such form and manner,
and within such time, as the Company shall determine. In lieu of the foregoing,
the Company may install a telephonic voice response system or utilize electronic
means (such as e-mail or the internet) for such elections, requests and
communications.

9.5 Absence of Liability. No officer, director or employee of the Company shall
be personally liable for any acts or omission to act under this Plan or, except
in circumstances involving bad faith, for such officer’s, director’s or
employee’s own act or omission to act.

9.6 Titles for Reference Only. The titles given herein to sections and
subsections are for reference only and are not to be used to interpret the
provisions of this Plan.

 

19



--------------------------------------------------------------------------------

9.7 Delaware Law To Govern. Subject to the last paragraph of Article III of this
Plan, all questions pertaining to the construction, regulation, validity and
effect of the provisions of this Plan shall be determined in accordance with
Delaware law.

9.8 Amendment. The Board with the consent of the Board of the Corporation (and,
as described in the next sentence, the Administrative Committee) may amend this
Plan at any time, but no amendment may be adopted which alters the payments due
Participants or Beneficiaries, as of the date of the amendment, or the times at
which payments are due, without the consent of each Participant affected by the
amendment and of each Beneficiary (of a then deceased Participant) affected by
the amendment. The Administrative Committee may authorize any amendment which,
either by itself or when aggregated with other amendments adopted during the
calendar year, does not increase the Company’s annual cost of any past or future
benefits under this Plan by more than $500,000.

9.9 Plan Termination. The Board with the consent of the Board of the Corporation
may terminate this Plan for any reason and at any time. In the event of such
termination:

(a) The non-Post-2004 Deferral portions of accounts of Participants and
Beneficiaries under this Plan shall become immediately payable in accordance
with Section 6.1 and the Board, in its discretion, may decide to make lump sum
payments in lieu of annual payments.

(b) With respect to Post-2004 Deferrals, such amounts and accrued earnings
thereon shall be distributed only upon the earliest to occur of the following
events:

 

  1. Termination and liquidation of the Plan within 12 months of a qualifying
corporate dissolution or bankruptcy;

 

  2. Termination and liquidation of the Plan pursuant to irrevocable action of
the Company within 30 days before, or 12 months after, a Change of Control;

 

  3. A termination and liquidation of the Plan (i) that does not occur proximate
to a downturn in the Company’s financial condition; (ii) where all plans
required to be aggregated with the Plan are terminated; (iii) where no
liquidation payments are made for at least 12 months after the Plan is
terminated; (iv) where all payments are made by 24 months after the Plan is
terminated; and (v) where the Company does not adopt a new plan of the same
type, for at least three years after the Plan is terminated; or

 

  4. The applicable time or event under Article VI of the Plan.

9.10 Successors of the Company. The Company will require any Successor to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place. For purposes of this Plan, “Successor” shall mean
any person that obtains or succeeds to, or has the

 

20



--------------------------------------------------------------------------------

practical ability to control (either immediately or with the passage of time),
the Company’s business directly, by merger or consolidation, or indirectly, by
purchase of voting securities of the Company, by acquisition of rights to vote
voting securities of the Company or otherwise, including but not limited to any
person or group that acquires the beneficial ownership or voting rights
described in the definition of Change of Control.

 

GRAFTECH INTERNATIONAL HOLDINGS, INC. By:  

 

 

21



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF FROZEN NON-QUALIFIED BENEFITS

TRANSFERRED PURSUANT TO

SECTION 5.4(a) OF THE PLAN

The following schedule sets out the aggregate lump sum benefit amounts
transferred from the SRIP, ERIP and EBP as of March 31, 2003 pursuant to
Section 5.4(a) of the Plan, with respect to the indicated Participants as well
as any other individual who becomes known to have such a benefit in the future.

 

Name

   Lump Sum Amount

ASMUSSEN

   ERICK    $ 17,860.60

BANZER

   JOSEPH      10,051.88

BARNARD

   PETRUS      1,404,779.90

BATTY

   LIONEL      36,924.31

BEIGHTOL

   FREDERICK      64,549.78

BELING

   LUIZ      794,147.13

BLAIR

   DARRELL      6,333.67

BLOWES

   BRIAN ERIC      5,725.28

BOARDMAN

   TIMOTHY      5,506.12

BOWER

   MICHAEL      29,657.58

BOWMAN

   BRIAN      48,908.39

BREWER

   KIM      42,476.14

BROOKS

   STEVEN      9,302.06

BURKETT

   THOMAS      21,048.26

BURSLEY

   JUANITA      6,337.30

CALARCO

   PAUL      168,985.47

CARR

   MICHAEL      14,566.94

Cate

   William      930,725.30

CHANG

   CHING-FENG      36,997.58

DEFAZIO

   CHARLES      26,462.44

DEGASPERIS

   CORRADO      45,609.56

DOW JR

   WILLIAM ARTH      5,593.38

DOWDLE

   THOMAS      12,622.29

DUNCANSON

   PETER      8,067.55

ERWIN

   J DEAN      21,479.79

FREITAS

   LUIZ      43,094.62

FRYDENBERG

   ALLEN      12,673.15

GAROFALO

   ELISE      8,054.67

GRIFFITHS

   MICHAEL      24,647.80

GRIGGS

   DOUGLAS      2,871.09

HAWORTH

   JOSEPH      57,057.12

HAWTHORNE

   JOEL      12,328.61

HEDGE

   JOHN      15,668.36

HEINZ

   STEPHEN      42,934.41

 

1



--------------------------------------------------------------------------------

HIGGINS

   LUKE    7,954.49

HILMER

   DAVID    12,734.41

INTERMILL

   ALLAN    57,181.79

JACQUES

   THOMAS    3,488.52

JUDD

   BARRY    14,841.80

KAMPE

   DENNIS    9,977.76

KENT

   EDGAR    10,372.79

KLOTZ

   JAMES    33,769.46

KOLTS

   CARL    6,966.40

KORTOVICH

   JAMES    30,332.32

KRASSOWSKI

   DANIEL    3,794.97

LEWIS

   RICHARD    35,016.01

LYNCH

   RANDALL    20,092.04

MARICONDA JR

   ALBERT    2,683.21

MARINO

   GAIL CEHAK    12,654.60

MASON

   SCOTT CARTER    577,717.73

MERCURI

   ROBERT    40,115.45

MICHALS

   TED    3,759.58

MIESKOWSKI

   DAVID    14,963.76

MILLER

   DOUGLAS    2,998.63

MITCHEM

   RONNIE    291,172.56

NARWOLD

   KAREN LEE    151,242.60

NORLEY

   JULIAN    9,663.97

NORTHINGTON

   NANCY    10,066.46

OSTERMAN

   EDWARD    21,503.89

PEGRAM

   JAMES    3,532.64

PLAYFORD

   GILBERT    7,686,209.88

REEP

   DAVID    27,102.05

SHEN

   WEI-MING    21,376.15

SHULAR

   CRAIG    2,993,140.55

SMITH

   ROBERT    14,878.59

SMITH

   THOMAS    11,813.83

STAMM

   ROBERT    46,123.39

TONER

   JOHN A    98,786.50

TURK

   DAVID    51,431.60

WAYNE

   PAUL    28,769.56

WENSKE

   JAMES    35,252.14

WETULA

   JOHN    76,784.34

WHITE

   DONALD KENNE    18,742.64

 

2



--------------------------------------------------------------------------------

SCHEDULE B

LIST OF FROZEN TCN BENEFITS

TRANSFERRED PURSUANT TO

SECTION 5.4(b) OF THE PLAN

The following schedule sets out the aggregate lump sum benefit amounts
transferred from the TCN Plan as of October 31, 2003 pursuant to Section 5.4(b)
of the Plan.

 

Name

   Lump Sum Amount

Lionel Batty

   $ 57,916

Gerhard Hanson

   $ 20,244

 

3